Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The cited limitations have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
 Since the claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Generic place holder “means”
Functional Language 
Interpretation from written description citations from PGPUB
Claim 9
An annunciator configured to
annunciate a first annunciation representing validation of the inspection ultrasonic signal in response to receipt of the first notification and a second annunciation representing invalidation of the inspection ultrasonic signal in response to receipt of the second notification.
[0063] notification devices such as audio, video, text, etc.  

 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “a probe positioning assembly configured to mechanically couple to the one or more matrix array ultrasonic probes and to position the one or more matrix array ultrasonic probes or ultrasonic communication with a wheel including at least one coupling validation geometry” where a means plus function interpretation of the claim is initially considered, but is precluded with the functional language is mixed with newly introduced structure (e.g. the  wheel) that were not previously introduced.  Examiner recommends language where the limitation is something similar to “a wheel with a validation feature at a known location on the wheel; a probe holder configured to mechanically couple to the one or more matrix array ultrasonic probes and to position the one or more matrix array ultrasonic probes for ultrasonic communication with the wheel”.

Claim 1 recites the limitation “and at least one of emit an ultrasonic inspection signal”, which is unclear as to what the limitation is stating and seems to be missing the element of the matrix array ultrasonic probe and likely reads as “and at least one of the matrix array ultrasonic probes emit an ultrasonic inspection signal”.

Claims 1 and 10 recite similar last limitations of “output a first notification representing validation of the measured inspection ultrasonic signal”, which is unclear how “the validation of the measured inspection ultrasonic signal” then leads to a notification of validation of the measured inspection ultrasonic signal.  Language needs to be added to the last limitation adding the step of “when the validation reference signal matches then output a first notification representing the measured inspection ultrasonic signal is valid”.

Claims 1 & 10 recite the limitation “ultrasonic probes for ultrasonic communication with a wheel including at least one coupling validation geometry” which is unclear as to what arrangement of the ultrasonic probes is require to meet a “coupling validation geometry”.  Examiner looks to the specification [0051] where “the coupling validation geometry” is a wheel feature that reflects ultrasonic beams with a known response from one of the ultrasonic probes. 

Claims 3, 4, 12 & 13 recites the limitation “arc of predetermined directions” which is unclear as to the metes and bounds of the predetermined directions when the beam is already claimed to scan in an arc.  Examiner recommends removing the term “predetermined directions”.

Claim 5 recites the element of “the probe holder”  which is unclear as the element was not previously introduced and it is unclear what structure is require to meet the claimed feature.  Claim 1 should add “a probe holder configured to…” and then add a descriptor of the structure of the holder relative to the claimed arc shape.
Claim 9 recites the limitation “an annunciator …configured to annunciate a first annunciation representing validation of the inspection ultrasonic signal in response to receipt of the first notification and a second annunciation representing invalidation of the inspection ultrasonic signal in response to receipt of the second notification” which is unclear what structure is required to meet the term annunciator.  Examiner looks to 
Note:  All dependent claims are rejected for their dependence on each of the above rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 9-11 &19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang, Yu, Jianping Peng, Xiaorong Gao and Chaoyong Peng. “Application of phased array ultrasonic inspection for EMUs wheel-set online.” 2014 IEEE Far East Forum on Nondestructive Evaluation/Testing (2014): 168-171; “Zhang”) in view of and in further view of Lather (US4240281: “Lather”).

Claim 1. Zhang discloses an ultrasonic testing system (Fig. 12: Multi arranged probes in LU automatic ultrasonic inspection system for wheel-set online), comprising:  one or more matrix array ultrasonic probes (Fig. 12 with exemplary Fig. 2)[Section 2.1:  As shown in Figure 2, with the inspection mode of Pitch Echo, radial defect in wheel rim and wheel disk can be inspected by a transverse phased array ultrasonic probe, with the inspection mode of Pitch Catch, circumference defect in wheel rim and wheel disk can be inspected by a pair of transverse phased array ultrasonic probes, especially for defect hided by the disk hole]; a probe positioning assembly (Fig. 12: shows assembly clamped to a train wheel) configured to mechanically couple [Section 3.5:  LU automatic ultrasonic inspection system for wheel-set online, as shown in Figure 12. With such multi probes arrangement, LU system can inspect all types of CRH EMU wheels and effectively find defect located in wheel rim and wheel disk] to the one or more matrix array ultrasonic probes (Fig. 3: by multi arranging phased array ultrasonic probes and conventional ultrasonic probes from inner surface of wheel rim, defects in wheel flange, wheel tread, wheel rim can be inspected) and to position the one or more matrix array ultrasonic probes for ultrasonic communication with a wheel (Figs. 2, 3 & 9: wheel with arrangements of matrix probe array) including at least one coupling validation geometry (Fig. 9: transducer arrangement coupled to perform pitch and pitch catch mode) [Section 3.4:  discusses algorithms for coupling the matrix probes are coupled]; wherein each of the one or more matrix array ultrasonic probes (Figs. 2, 3 & 9: wheel with matrix array ultrasonic probes) is configured to: and at least one of emit an ultrasonic inspection signal[Section 3.4: processes the ultrasonic signals] and measure an inspection ultrasonic signal [Section 3.4 discusses using the measured signal and running the data through algorithms to generate a location of the defect] reflected from a defect (Figs. 2 & 9: show the reflection off the defects) positioned within an inspection area of the wheel [Figs. 2 & 9: area between rim and axle hole].
Zhang does not explicitly disclose:  
one or more matrix array ultrasonic probes is configured to emit a validation ultrasonic signal directed towards a coupling validation geometry within the wheel measure its emitted validation ultrasonic signal after reflection from a respective one of the at least one coupling validation geometry; and an analyzer configured to: receive the measured validation ultrasonic signal and the measured inspection ultrasonic signal; determine that the measured validation ultrasonic signal matches a reference validation signal; and output a first notification representing validation of the measured inspection ultrasonic signal.
Lather teaches an automatic checking test using a reference body [Abstract].  Lather further  one or more matrix array ultrasonic probes (Fig. 2: 2 probe holder with a pair of probes 3) is configured to emit a validation ultrasonic signal [Col. 4 lines 35-45: One form of functional supervision of the system is provided by responding to a particular echo such as a rear wall echo particularly in the case of metal plate testing, but even the curved walls of a tube disperse some of the incident radiation so that a rear wall echo is also received by an inclined transducer] directed towards a coupling validation geometry (Fig. 2 uses a reference body 1a) within the wheel measure its emitted validation ultrasonic signal after reflection from a respective one [Col. 4 lines 35-45] of the at least one coupling validation geometry [Col. 4 lines 35-45: Use of a reference body for calibration is particularly useful; the reference body may be of the same type as a test body, e.g. a short section of a pipe of like wall thickness, diameter and material, and known to be defect free but for a (or several) simulated defects such as bores, grooves, etc];and an analyzer (Fig. 2: evaluating circuit 6) configured to: receive [Col. 5 lines 22-30:]  the measured validation ultrasonic signal (Fig. 3: return from reference body 13)[Col. 5 lines 15-22] and the measured inspection ultrasonic signal (Fig. 3: 14 return from defect ) [Col. 5 lines 15-22]; determine that the measured validation ultrasonic signal matches a reference validation signal [Col. 10: lines 28-42: no error, one can assume that the electronics and the transducers operate properly. Now, the same program is run through while this dummy is coupled to the transducers. Again, the result obtained by actually conducting true test sequence should be the same as a result obtained and stored earlier as check mode phase three reference for and in unit 19]; and output a first notification representing validation of the measured inspection ultrasonic signal (14) [Col. 6 lines 60-64: The check mode as defined requires additional circuitry for checking on the outputs of the circuits 6 and/or on the output of the circuit 7. Accordingly, a check unit 19 is provided which receives the signals generated during the check mode and provides comparing functions to check on the correctness of these signals. Unit 19 stores reference data representing proper functioning 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lather’s check mode processing, and notification devices and reference body on the test area at a known location to be scanned by the ultrasonic probes as motivation for Zhang to add check mode processing , notifications and a known reference body on the wheel to check probe placement because providing the check mode processing for a reference body improves the reliability of the measurement by ensuring the probes are in a consistent orientation for precision measurement of  features and defects of a dynamic wheel [Lather Col. 1 lines 30-45].
Claim 10. Zhang discloses a method, comprising: positioning one or more matrix array ultrasonic probes (Fig. 12: Multi arranged probes in LU automatic ultrasonic inspection system for wheel-set online), for ultrasonic communication with a wheel (Fig. 12 with exemplary Fig. 2)[Section 2.1:  As shown in Figure 2, with the inspection mode of Pitch Echo, radial defect in wheel rim and wheel disk can be inspected by a transverse phased array ultrasonic probe, with the inspection mode of Pitch Catch, circumference defect in wheel rim and wheel disk can be inspected by a pair of transverse phased array ultrasonic probes, especially for defect hided by the disk hole]; by each of the one or more matrix array ultrasonic probes (Figs. 2, 3 & 9: wheel with arrangements of matrix probe array); emitting, by at least one of the matrix array ultrasonic probes, an ultrasonic inspection signal towards an inspection area of the wheel [Fig. 9: both transducers measuring in area between rim and axle hole]; measuring [Section 3.4: receives the plurality of signals at different angles and processes the measurement values through algorithms to determine the location of the defect], by at least one of the matrix array ultrasonic probes (Figs. 2, 3 & 9: wheel with arrangements of matrix probe array), the inspection ultrasonic signal after reflection from a defect (Figs. 2 & 9: show reflections of defects) positioned within the inspection area (Fig. 9:  transducers pointing to inspection area between wheel trim and axial hole). 
Zhang does not explicitly disclose:
including at least one coupling validation geometry; emitting, a validation ultrasonic signal directed towards a coupling validation geometry; measuring, by each of the one or more matrix array ultrasonic probes, its emitted validation ultrasonic signal after reflection from a respective one of the at least one coupling validation geometry receiving, by an analyzer in communication with each of the one or more matrix array ultrasonic probes, the measured validation ultrasonic signal and the measured inspection ultrasonic signal; determining, by the analyzer, that the measured validation ultrasonic signal matches a reference validation signal; and outputting, by the analyzer, a first notification representing validation of the measured inspection ultrasonic signal.
Lather teaches an automatic checking test using a reference body [Abstract].  Lather further teaches one or more matrix array ultrasonic probes (Fig. 2: 2 probe holder with a pair of probes 3) and at least one coupling validation geometry (Fig. 2: reference body 1a) where one or more probes (Fig. 2: 3) is configured to emit a validation ultrasonic signal [Col. 4 lines 35-45: One form of functional supervision of the system is provided by responding to a particular echo such as a rear wall echo particularly in the case of metal plate testing, but even the curved walls of a tube disperse some of the incident radiation so that a rear wall echo is also received by an inclined transducer] towards a coupling validation geometry (Fig. 2 uses a reference body 1a) within the wheel measure its emitted validation ultrasonic signal after reflection from a respective one [Col. 4 lines 35-45] of the at least one coupling validation geometry [Col. 4 lines 35-45: Use of a reference body for calibration is particularly useful; the reference body may be of the same type as a test body, e.g. a short section of a pipe of like wall thickness, diameter and material, and known to be defect free but for a (or several) simulated defects such as bores, grooves, etc];by an analyzer (Fig. 2: evaluating circuit 6) configured to: receive [Col. 5 lines 22-30:]  that the measured validation ultrasonic signal (Fig. 3: return from reference body 13)[Col. 5 lines 15-22] and the measured inspection ultrasonic signal (Fig. 3: 14 return from defect ) [Col. 5 lines 15-22]; matches a reference validation signal [Col. 10: lines 28-42: no error, one can assume that the electronics and the transducers operate properly. Now, the same program is run through while this dummy is coupled to the transducers. Again, the result obtained by actually conducting true test sequence should be the same as a result obtained and stored earlier as check mode phase three reference for and in unit 19]; and outputting, by the analyzer (6) a first notification (7) representing validation of the measured inspection ultrasonic signal (14) [Col. 6 lines 60-64: The check mode as defined requires additional circuitry for checking on the outputs of the circuits 6 and/or on the output of the circuit 7. Accordingly, a check unit 19 is provided which receives the signals generated during the check mode and provides comparing functions to check on the correctness of these signals. Unit 19 stores reference data representing proper functioning and the signals generated by circuits 6 in the check mode are compared with these reference data. Unit 19 as well as switch 23 are under control of the timing and control unit 8] & [Col. 10: lines 28-42: no error, one can assume that the electronics and the transducers operate properly. Now, the same program is run through while this dummy is coupled to the transducers. Again, the result obtained by actually conducting true test sequence should be the same as a result obtained and stored earlier as check mode phase three reference for and in unit 19].

Claims 2 & 11. Dependent on the respective system of claim 1 and the method of claim 10. Zhang does not explicitly disclose:
the analyzer is further configured to: determine that the measured validation ultrasonic signal does not match the reference validation signal; and output a second notification representing invalidation of the measured inspection ultrasonic signal.
Lather teaches an automatic checking test using a reference body [Abstract].  Lather further teaches the analyzer (Fig. 2: evaluation device 5) is further configured to: determine that the measured validation ultrasonic signal (Fig. 3: 13) does not match the reference validation signal [Col. 6 lines 60-64: The check mode as defined requires additional circuitry for checking on the outputs of the circuits 6 and/or on the output of the circuit 7. Accordingly, a check unit 19 is provided which receives the signals generated during the check mode and provides comparing functions to check on the correctness of these signals. Unit 19 stores reference data representing proper functioning and the signals generated by circuits 6 in the check mode are compared with these reference data. Unit 19 as well as switch 23 are under control of the timing and control unit 8] and output a second notification representing invalidation of the measured inspection ultrasonic signal [Col. 10: lines 28-42: the result obtained by actually conducting true test sequence should be the same as a result obtained error or malfunction so indicated must be the result of the mechanical interaction such as the mechanical structure 2 coupling the dummy to the transducers, or mechanical structure that positions the test object].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lather’s check mode processing, and notification devices and reference body on the test area at a known location to be scanned by the ultrasonic probes as motivation for Zhang to add check mode processing , notifications and a known reference body on the wheel to check probe placement because providing the check mode processing for a reference body improves the reliability of the measurement by ensuring the probes are in a consistent orientation for precision measurement of  features and defects of a dynamic wheel [Lather Col. 1 lines 30-45].
Claim 9. Dependent on the system of claim 2. Zhang does not explicitly disclose: 
an annunciator in communication with the analyzer and configured to annunciate a first annunciation representing validation of the inspection ultrasonic signal in response to receipt of the first notification and a second annunciation representing invalidation of the inspection ultrasonic signal in response to receipt of the second notification.
Lather teaches an automatic checking test using a reference body [Abstract].  Lather further teaches an annunciator (Fig. 2: notification device 7) in communication with the analyzer (Fig. 2: evaluation device 6)  and configured to annunciate a first annunciation (7) representing validation of the inspection ultrasonic signal in response to receipt of the first notification [Col. 10: lines 28-42: the result obtained by actually conducting true test sequence should be the same as a result obtained and stored earlier as check mode phase three reference for and in unit 19.case of a deviation, the error or malfunction so indicated must be the result of the mechanical interaction such as the mechanical structure 2 coupling and a second annunciation representing invalidation of the inspection ultrasonic signal in response to receipt of the second notification [Col. 6 lines 60-64: The check mode as defined requires additional circuitry for checking on the outputs of the circuits 6 and/or on the output of the circuit 7. Accordingly, a check unit 19 is provided which receives the signals generated during the check mode and provides comparing functions to check on the correctness of these signals. Unit 19 stores reference data representing proper functioning and the signals generated by circuits 6 in the check mode are compared with these reference data. Unit 19 as well as switch 23 are under control of the timing and control unit 8] & [Col. 10: lines 28-42: no error, one can assume that the electronics and the transducers operate properly. Now, the same program is run through while this dummy is coupled to the transducers. Again, the result obtained by actually conducting true test sequence should be the same as a result obtained and stored earlier as check mode phase three reference for and in unit 19].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lather’s check mode processing, and notification devices and reference body on the test area at a known location to be scanned by the ultrasonic probes as motivation for Zhang to add check mode processing , notifications and a known reference body on the wheel to check probe placement because providing the check mode processing for a reference body improves the reliability of the measurement by ensuring the probes are in a consistent orientation for precision measurement of  features and defects of a dynamic wheel [Lather Col. 1 lines 30-45].
Claim 19. Dependent on the method of claim 10.   Zhang further discloses the wheel is a train wheel [Page 168 Introduction:  the safety of highspeed train, a more strictly ultrasonic .
Claims 3-4, 8, 12-13, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lather and in further view of  Peng (Jianping, Peng, Wang Li, Gao Xiaorong, Wang Zeyong, Zhao Quanke, Zhang Yu, Peng Chaoyong, and Yang Kai. "The design of mobile wheel set ultrasonic inspection system based on the phased array ultrasonic technology." 10th ECNDT, Moscow (2010); “Peng”).
Claims 3 & 12. Dependent on the respective system of claim 1 and the method of claim 10. Zhang further discloses each of the matrix array ultrasonic probes (Figs. 2, 3 & 9: wheel with matrix array ultrasonic probes) is configured to sweep the emitted validation ultrasonic beam through an arc [Fig. 2: show an ultrasonic sweep that is an arc].
Zhang does not explicitly disclose:
1) configured to sweep the emitted validation ultrasonic beam through an arc of predetermined directions and to measure a plurality of validation ultrasonic signals.
2) to measure a plurality of validation ultrasonic signals after reflection from a plurality of respective coupling validation geometries.

With regard to 1) Peng teaches a matrix array testing arrangement and probe for measuring a train wheel.  Peng further teaches the inspection ultrasonic signal is configured to sweep the inspection ultrasonic signal (Fig. 2: shows an arc sweep of the signal) through an arc of predetermined directions (Fig. 2: shows an arc sweep of the signal) [Page 3:  Section 2.2.2.:  The TR probe generates the longitudinal wave and scans the axle orientation and circumferential orientation defect in the disk, but it cannot obtain the defect below the holes. Comparatively, a pair of phased array probes is used in the Pitch-Catch mode for that area. The LU system, with the implementation of phased array probes with S-can, requires only one pair of probes each for the inner and outer wheel disc surface] and each of the matrix array ultrasonic probes [Fig. 2: shows the pair of matrix array ultrasonic probes].

With regard to 2) Lather teaches an automatic checking test using a reference body [Abstract].  Lather further teaches to measure a plurality of validation ultrasonic signals after reflection from a plurality of respective coupling validation geometries.
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lather’s check mode processing, and notification devices and reference body on the test area at a known location to be scanned by the ultrasonic probes as motivation for Zhang to add check mode processing, notifications and a known reference body on the wheel to check probe placement because providing the check mode processing for a reference body improves the reliability of the measurement by ensuring the probes are in a consistent orientation for precision measurement of  features and defects of a dynamic wheel [Lather Col. 1 lines 30-45].
Claims 4 & 13. Dependent on the system of claim 1. Zhang further discloses each of the matrix array ultrasonic probes (Figs. 2, 3 & 9: wheel with matrix array ultrasonic probes) emitting the inspection ultrasonic signal is configured to sweep the inspection ultrasonic signal (Fig. 2:  shows an arc of signals from the pair of transducers) measuring the reflected inspection ultrasonic beam [Fig. 9 shows the details of the returns from the defect from the ultrasonic transmission] is configured to measure a plurality of inspection ultrasonic signals [Section 3.4: discusses the processing at each theta angle of each beam  after reflection from a plurality of respective defects within the inspection area [Section 3.4].  Zhang does not provide detail on the scan:
Peng teaches a matrix array testing arrangement and probe for measuring a train wheel.  Peng further teaches the inspection ultrasonic signal is configured to sweep the inspection ultrasonic signal (Fig. 2: shows an arc sweep of the signal) through an arc of predetermined directions (Fig. 2: shows an arc sweep of the signal) [Page 3:  Section 2.2.2.:  The TR probe generates the longitudinal wave and scans the axle orientation and circumferential orientation defect in the disk, but it cannot obtain the defect below the holes. Comparatively, a pair of phased array probes is used in the Pitch-Catch mode for that area. The LU system, with the implementation of phased array probes with S-can, requires only one pair of probes each for the inner and outer wheel disc surface] and each of the matrix array ultrasonic probes [Fig. 2: shows the pair of matrix array ultrasonic probes].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Peng’s scanning through a predetermined arc in a predetermined direction as a scanning pattern for Zhang’s pairs of matrix ultrasonic probes because assigning a predetermined geometry to the scanning by the probes increases the reliability and quality of the measurement of the wheel by ensuring a complete scan of the inspection angle is provided [Peng Abstract].   
Claims 8, 17 & 18. Dependent on the respective system of claim 1 and the method of claim 10. Zhang further discloses one or more matrix array ultrasonic probes (Fig. 12:  probe on wheel rim) are positioned with respect to the wheel (Fig. 12:  left image probe on wheel rim) while the wheel is lifted above an underlying surface (Fig. 12: right image shows wheel lifted off rail to be measure). Zhang does not explicitly disclose:  
the probe positioning assembly is configured to reversibly lift the wheel above an underlying surface and to rotate the wheel while lifted and rotating the wheel while lifted and after each matrix array ultrasonic probe measures its emitted validation ultrasonic signal and emits and/or measures its inspection ultrasonic signal.
Peng teaches a matrix array testing arrangement and probe for measuring a train wheel.  Peng further teaches the probe positioning assembly (Fig. 6: system with probe on the wheel and lifting system on the rail) is configured to reversibly lift [Page 4 section 3 reversible lift] the wheel above an underlying surface (Fig. 6: rail) and to rotate the wheel while lifted and rotating the wheel while lifted [Page 4: section 3 recites the lifting of the wheel, rotation inspection] and after each matrix array ultrasonic probe (Fig. 6: probe on wheel) measures its emitted validation ultrasonic signal and emits and/or measures its inspection ultrasonic signal [Page 4: section 3:  when the wheel set lifting device in the inspection car is laterally expanded over the tracks with clamps being positioned on the tracks. After that, the wheel set is lifted a fixed height and can be rotated. The probes carrier move to the wheel and then inspection is performed during the rotation around one time. If there is any flaw in the wheel, the wheel should be inspected again and re-verified. After inspection wheel, the system works in the reverse procedure].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Peng’s wheel lifting device and wheel rotator and processing with Zhang’s rail wheel inspection system because the lifting and rotation inspection improves the testing efficiency, wheel reliability and testing quality of identifying defects to ensure train safety while minimizing maintenance downtime [Peng Abstract].  
Claims 5-7 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lather and in further view of Li (CN 103472138; ”Li” translation provided for citations).
Claims 5 & 14. Dependent on the respective system of claim 1 and the method of claim 10. Zhang further discloses at least two matrix ultrasonic probes (Figs. 2, 3 & 9: wheel with matrix array ultrasonic probes), wherein the at least two matrix array ultrasonic probes [Fig. 12: shows form fitting to wheel tread multi arranged probes] with respect to one another in a configuration mimicking a curvature [Fig. 12: attached to the curve] of a running tread of the wheel [Fig. 12: attached to the curve].  Zhang is silent on:
the probe holder and the arrangement of the at least two matrix array ultrasonic probes.
Li teaches a probe holder (Figs. 1 & 2:  probe halter 2) that holds at least two ultrasonic probes [0029:  FIG. 2 tread inspection probe assembly is a train wheel tread and wheel spoke defect detecting device combined by four phased array probe and five conventional double crystal probe. the device is composed of the holder installation seat installed in side plate and the installing outer side plate are connected by a bolt, the phased array probe holder, a phased array probe holder and a conventional double crystal probe holder, mounted on the retainer mounting seat].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Li’s probe holder and assembly to form seat and form fit a pair of ultrasonic probes onto a wheel rim as an assembly to seat Zhang’s probes onto a train wheel because a probe holder improves the measurement quality of the probes by fixing the probes at known positions and distances to each other by reducing any placement errors [Li 0002]. 
Claims 6 & 15. Dependent on the respective system of claim 5 and the method of claim 14. Zhang further discloses a first one (Fig. 9: right image pitch catch mode of transducer pair with the first one top left transducer) of the at least two matrix ultrasonic probes ;is configured to emit the inspection ultrasonic signal towards the inspection area [Fig. 9: both transducers measuring in area between rim and axle hole], and a second one (Fig. 9: right image pitch catch mode of transducer pair with the first one top right transducer) of the at least two matrix array ultrasonic probes (Fig. 9: right image pitch catch mode of transducer pair with the first one top left transducer) is configured to measure the inspection ultrasonic signal reflected from a defect within the inspection area (Fig. 9: both transducers measuring in area defect in inspection between rim and axle hole) [Page 170 Section 3.4:  Describes using the measurement signals and alogoriths to determine a location of a defect].
Claims 7 & 16. Dependent on the respective system of claim 5 and the method of claim 14. Zhang further discloses a first one (Fig. 9: left side pitch mode where the top left transducer is pointed to area between the rim and the center hole) of the at least two matrix ultrasonic probes (Fig. 9: left side pitch mode with two transducers) and a second one (Fig. 9: left side pitch mode where the top right transducer is pointed to a defect) of the at least two ultrasonic probes (Fig. 9: left side pitch mode with two transducers) are each configured to both emit the inspection ultrasonic signal  towards the inspection area (Fig. 9: left side pitch mode where the top left and top right transducers are pointed to area between the rim and the center hole) and to measure the inspection ultrasonic signal reflected from a defect within the inspection area (Section 3.4: uses the measurements and equation 4 to determine depth of the defect). 
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:

Inventor
Comment
DE 10004999
FALTER, STEPHAN et al.
Matrix Array for ultrasonic transducer
US 4240281
Lather; Dieter et al.
ultrasonic testing includes transducers and test electronics normally operated in sequential test cycles 
WO 2017007822
FRANZEN ANDREAS et al.
phased array probe inspects, upon rotation of the rail wheel, multiple annular portions of the rail wheel,
DE 102014119056
FALTER S et al.
 ultrasonic transmitting transducers (110) are moved relative to the physical object (101) in a circle around the axis of rotation and are controlled by a specific transient excitation signal


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856